UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-25267 Oconee Financial Corporation (Exact name of Registrant as specified in its Charter) Georgia 58-2442250 (State or other jurisdiction of Company or organization) (I.R.S. Employer Identification No.) 35 North Main Street Watkinsville, Georgia (Address of principal executive offices) (Zip Code) 706-769-6611 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large accelerated filer:o Accelerated filer: o Non-accelerated filer:o(Do not check if a smaller reporting company) Smaller reporting company: þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ The number of shares outstanding of the issuer’s common stock as of May 14, 2011 was 899,815. INDEX Page No. PART I - FINANCIAL INFORMATION Item 1.Financial Statements Consolidated Balance Sheets at March 31, 2011 (unaudited) and December 31, 2010 1 Consolidated Statements of Operations (unaudited) for the Three Months Ended March 31, 2011 and 2010 2 Consolidated Statements of Comprehensive Income (unaudited) for the Three Months Ended March 31, 2011 and 2010 3 Consolidated Statements of Cash Flows (unaudited) for the Three Months Ended March 31, 2011 and 2010 4 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 23 Item 4T. Controls and Procedures 23 PART II - OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 5.Other Information 24 Item 6.Exhibits 24 PART I.FINANCIAL INFORMATION Item 1.Financial Statements OCONEE FINANCIAL CORPORATION AND SUBSIDIARY Consolidated Balance Sheets March 31, 2011 and December 31, 2010 March 31, 2011 (unaudited) December 31, 2010 Assets Cash and due from banks, including reserve requirements of $25,000 $ Investment securities available for sale Restricted equity securities Mortgage loans held for sale Loans, net of allowance for loan losses of $4,001,389 and $3,527,567 Premises and equipment, net Other real estate owned Accrued interest receivable and other assets Total assets $ Liabilities and Stockholders’ Equity Liabilities: Deposits Noninterest-bearing $ Interest-bearing Total deposits Securities sold under repurchase agreements Accrued interest payable and other liabilities Total liabilities Stockholders’ equity: Common stock, $2 par value; authorized 1,500,000 shares; issued and outstanding 899,815 shares Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ See accompanying notes to consolidated financial statements. 1 OCONEE FINANCIAL CORPORATION AND SUBSIDIARY Consolidated Statements of Operations For the Three Months Ended March 31, 2011 and 2010 (Unaudited) Interest Income: Loans $ Investment securities: Tax exempt Taxable Federal funds sold and other Total interest income Interest Expense: Deposits Other Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other Income: Service charges on deposit accounts Mortgage origination fees Securities gains, net - Other operating income Total other income Other Expense: Salaries and other personnel expense Net occupancy and equipment expense Other operating expense Total other expense Earnings (loss) before income taxes ) Income taxes (benefit) ) Net earnings(loss) $ ) Earnings (loss) per common share based on average outstanding shares of 899,815 $ ) See accompanying notes to consolidated financial statements. 2 OCONEE FINANCIAL CORPORATION AND SUBSIDIARY Consolidated Statements of Comprehensive Income For the Three Months Ended March 31, 2011 and 2010 (Unaudited) Net earnings(loss) $ ) Other comprehensive gains (loss), net of tax: Unrealized gains on securities available for sale: Holding gains arising during period, net of tax of $95,953 and $154,401 Reclassification adjustments for gains included in net earnings (loss), net of tax of $8,784 and$0 ) - Total other comprehensive income Comprehensive income $ See accompanying notes to consolidated financial statements. 3 OCONEE FINANCIAL CORPORATION AND SUBSIDIARY Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2011 and 2010 (Unaudited) Cash flows from operating activities: Net earnings (loss) $ ) $ Adjustments to reconcile net earnings (loss) to net cash provided by operating activities: Provision for loan losses Depreciation, amortization and accretion Gain on sales of securities ) - Loss (Gain) on other real estate owned ) Change in assets and liabilities: Interest receivable and other assets ) Interest payable and other liabilities Mortgage loans held for sale ) Net cash provided by operating activities Cash flows from investing activities: Proceeds from sales of investment securities available for sale - Proceeds from calls, maturities, and paydowns of investment securities available for sale Purchases of investment securities available for sale ) ) Net change in loans Purchases of premises and equipment ) ) Capital improvements on other real estate - ) Proceeds from sales of other real estate - Net cash provided by investing activities Cash flows from financing activities: Net change in deposits ) ) Net change in securities sold under repurchase agreements ) Net cash used by financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ 4 OCONEE FINANCIAL CORPORATION AND SUBSIDIARY Consolidated Statements of Cash Flows, continued For the Three Months Ended March 31, 2011 and 2010 (Unaudited) Supplemental cash flow information: Cash paid for interest $ $ Noncash investing and financing activities: Transfer from loans to other real estate owned $ $ Transfer of other real estate to loans $ - Change in net unrealized gains on investment securities available for sale, net of tax $ $ See accompanying notes to consolidated financial statements. 5 OCONEE FINANCIAL CORPORATION AND SUBSIDIARY Notes to Consolidated Financial Statements (Unaudited) (1)Basis of Presentation The financial statements include the accounts of Oconee Financial Corporation (the “Company”) and its wholly-owned subsidiary, Oconee State Bank (the “Bank”).All significant intercompany accounts and transactions have been eliminated in consolidation. The following unaudited condensed financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and note disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to those rules and regulations.The consolidated financial information furnished herein reflects all adjustments which are, in the opinion of management, necessary to present a fair statement of the results of operations and financial position for the periods covered herein.All such adjustments are of a normal recurring nature. Operating results for the three–month period ended March 31, 2011 are not necessarily indicative of the results that may be expected for the year ending December 31, 2011.For further information, refer to the financial statements and footnotes included in the Company’s annual report included on Form 10-K for the year ended December 31, 2010. Critical Accounting Policies The Company’s accounting policies are fundamental to understanding management’s discussion and analysis of results of operations and financial condition.Some of the Company’s accounting policies require significant judgment regarding valuation of assets and liabilities and/or significant interpretation of the specific accounting guidance.A description of the Company’s significant accounting policies can be found in Note 1 of the Notes to Consolidated Financial Statements in the Company’s 10-K for the year ended December 31, 2010. Many of the Company’s assets and liabilities are recorded using various valuation techniques that require significant judgment as to recoverability.The collectability of loans is reflected through the Company’s estimate of the allowance for loan losses.The Company performs periodic detailed reviews of its loan portfolio in order to assess the adequacy of the allowance for loan losses in light of anticipated risks and loan losses.In addition, investment securities available for sale and mortgage loans held for sale are reflected at their estimated fair value in the consolidated financial statements.Such amounts are based on either quoted market prices or estimated values derived by the Company using dealer quotes or market comparisons. (2)Net Earnings (Loss) Per Common Share Net earnings (loss) per common share are based on the weighted average number of common shares outstanding during the period. (3)Allowance for Loan Losses Changes in the allowance for loan losses were as follows: Three Months Ended March 31, Balance at beginning of year $ Amounts charged off ) ) Recoveries on amounts previously charged off Provision for loan losses Balance at March 31 $ 6 (4)Fair Value Measurements The Company utilizes fair value measurements to record fair value adjustments to certain assets and liabilities and to determine fair value disclosures.Securities available-for-sale and loans held for sale are recorded at fair value on a recurring basis.Additionally, from time to time, the Company may be required to record at fair value other assets on a nonrecurring basis, such as impaired loans and other real estate owned.These nonrecurring fair value adjustments typically involve application of lower of cost or market accounting or write-downs of individual assets. Under FASB ASC (Financial Accounting Standards Board Accounting Standards Codification) Topic 820, the Company groups assets and liabilities at fair value in three levels, based on the markets in which the assets and liabilities are traded and the reliability of the assumptions used to determine fair value.These levels are: Level 1 – Quoted prices in active markets for identical assets or liabilities that the reporting entity has the ability to access at the measurement date. Level 2 – Significant other observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities, quoted prices in markets that are not active, and other inputs that are observable or can be corroborated by observable market data. Level 3 – Generated from model-based techniques that use at least one significant assumption based on unobservable inputs for the asset or liability, which are typically based on an entity’s own assumptions, as there is little, if any, related market activity. In instances where the determination of the fair value measurement is based on inputs from different levels of the fair value hierarchy, the level in the fair value hierarchy within which the entire fair value measurement falls is based on the lowest level input that is significant to the fair value measurement in its entirety. The Company’s assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment, and considers factors specific to the asset or liability. The following methods and assumptions were used to estimate the fair value of each class of financial instruments recorded at fair value on a recurring and non-recurring basis: Securities Available-for-Sale: Securities available-for-sale are recorded at fair value on a recurring basis. Fair value measurement is based upon quoted prices, if available. If quoted prices are not available, fair values are measured using independent pricing models or other model-based valuation techniques such as the present value of future cash flows, adjusted for the security’s credit rating, prepayment assumptions and other factors such as credit loss assumptions. Level 1 securities include those traded on an active exchange, such as the New York Stock Exchange, U.S. Treasury securities that are traded by dealers or brokers in active over-the-counter markets and money market funds. Level 2 securities include mortgage-backed securities issued by government sponsored entities, municipal bonds and corporate debt securities. Securities classified as Level 3 include asset-backed securities in less liquid markets. Loans Held for Sale: Loans held for sale are carried at the lower of cost or fair value. The fair value of loans held for sale is based on what secondary markets are currently offering for loans with similar characteristics. As such, management classifies loans subjected to recurring fair value adjustments as Level 2. Impaired Loans: Loans for which it is probable that payment of interest and principal will not be made in accordance with the contractual terms of the loan agreement are considered impaired. Once a loan is identified as individually impaired, management measures its impairment.The fair value of impaired loans is estimated using one of several methods, including collateral value, market value of similar debt, and discounted cash flows less selling costs. Those impaired loans not requiring a specific reserve represent loans for which the fair value of the expected repayments or collateral exceed the recorded investments in such loans. At March 31, 2011, substantially all of the impaired loans were evaluated based on the fair value of the collateral. In accordance with FASB ASC Topic 820, impaired loans where a specific reserve is established based on the fair value of collateral require classification in the fair value hierarchy. When the fair value of the collateral is based on an observable market price or a current appraised value, the Company records the impaired loan as nonrecurring Level 2. When an appraised value is not available or management determines the fair value of the collateral is further impaired below the appraised value and there is no observable market price, the Company records the impaired loan as nonrecurring Level 3. 7 Other Real Estate: Other real estate is adjusted to fair value upon transfer of the loans to other real estate. Subsequently, other real estate is carried at the lower of carrying value or fair value. Fair value is based upon independent market prices, appraised values of the collateral or management’s estimation of the value of the collateral less selling costs. When the fair value of the collateral is based on an observable market price, the Company records the other real estate as nonrecurring Level 2. When an appraised value is not available or management determines the fair value of the collateral is further impaired below the appraised value and there is no observable market price, the Company records the other real estate as nonrecurring Level 3. The tables below presents the Company’s assets measured at fair value on a recurring basis as of March 31, 2011 and December 31, 2010, aggregated by the level in the fair value hierarchy within which those measurements fall. Balance at March 31, 2011 (In thousands) (Level 1) (Level 2) (Level 3) Assets (In thousands) Securities $ $ - $ $ Loans held for sale - - The following is a reconciliation of the beginning and ending balances of recurring fair value measurements recognized in the consolidated balance sheet using significant unobservable (Level 3) inputs for the three months ended March 31, 2011 and the year ended December 31, 2010. March 31, December 31, (In Thousands) Securities Beginning balance $ $ Reclassified to Level 2 ) - Purchases - Unrealized losses included in other comprehensive income (loss) ) (7
